UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended:June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-50029 CHINA HEALTH RESOURCE, INC. (Name of Small Business Issuer in its Charter) Delaware 73-1629948 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 343 Sui Zhou Zhong Road Suining, Sichuan Province, P.R. China (Address of Principal Executive Offices) +(86-825) 239-1788 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Number of shares outstanding of each of the issuer’s classes of common equity, as of June 30, 2010:142,288,894 shares of Common Stock of par value US $0.001 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties.The issuer’s actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as “anticipate,” “expect,” “intend,” “plan,” “will,” “we believe,” “the Company believes,” “management believes” and similar language, including those set forth in the discussions under “Notes to Financial Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as well as those discussed elsewhere in this Form 10-Q.We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the “safe harbor” created by the Private Securities Litigation Reform Act of 1995. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM4. CONTROLS AND PROCEDURES 16 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 17 ITEM1A. RISK FACTORS AFFECTING FUTURE RESULTS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 17 ITEM 5. OTHER INFORMATION 17 ITEM 6. EXHIBITS 17 SIGNATURES 18 INDEX TO EXHIBITS 19 PART I. FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS 1 Index to Financial Statements Unaudited Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 2 Unaudited Consolidated Statements of Operations for the Three months ended June 30, 2010 and 2009 3 Unaudited Consolidated Statements of Cash Flows for the Three months ended June 30, 2010 and 2009 4 Notes to Unaudited Consolidated Financial Statements for the Three months ended June 30, 2010 and 2009 5 These unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the period ended June 30, 2010 are not necessarily indicative of the results that can be expected for the full year. 1 China Health Resource, Inc. and Subsidiary Unaudited Consolidated Balance Sheets As of June 30, 2010 and December 31, 2009 ASSETS June 30, 2010 December31,2009 CURRENT ASSETS (Audited) Cash and Cash Equivalents $ $ Accounts Receivable Note Receivable - Employee Advances - Advances to Suppliers Inventory TOTAL CURRENT ASSETS FIXED ASSETS Property, Plant, and Equipment Accumulated Depreciation ) ) TOTAL NET FIXED ASSETS TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts Payable and Accrued Liabilities $ $ Other Payables Due to Shareholder Taxes Payable Notes Payable TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock Class A ( 500,000,000 shares authorized, 142,288,894 issued and outstanding, par value $0.001) Preferred Stock (50,000,000 shares authorized, 0 issued and outstanding) - - Additional paid in capital Accumulated other comprehensive income Retained earnings (deficit) ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these financial statements. 2 China Health Resource, Inc. and Subsidiary Unaudited Consolidated Statement of Operations For the Six Months Ended June 30, 2010 and 2009 For the 6 months For the 3 months ended June30,2010 June30,2009 REVENUES Sales $ Cost of Sales GROSS PROFIT OPERATING EXPENSES Selling, General, and Administrative Interest Expense TOTAL OPERATING EXPENSES OPERATING INCOME (LOSS) ) ) OTHER INCOME / (EXPENSES) Other - TOTAL OTHER INCOME/(EXPENSE) - NET INCOME (LOSS) BEFORE TAXES INCOME TAX EXPENSE NET INCOME (LOSS) $ $ ) $ $ ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation (Loss) Gain ) COMPREHENSIVE INCOME (LOSS) $ $ ) $ $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Fully diluted NET LOSS PER COMMON SHARE Basic * Fully diluted * Less than $.01 The accompanying notes are an integral part of these financial statements. 3 China Health Resource, Inc. and Subsidiary Unaudited Consolidated Statement of Cash Flows For the Six Months Ended June 30, 2010 and 2009 For the 6 months CASH FLOWS FROM OPERATING ACTIVITIES: Net Income after income tax $ $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation ) Accounts receivable ) ) Employee Advances and Other Receivable Prepaid Expenses - Inventory ) Notes receivable - ) Accounts payable and accrued liabilities ) Other payable Tax payable ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant, and equipment - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loan NET CASH PROVIDED BY FINANCING ACTIVITIES - FOREIGN CURRENCY TRANSLATION NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Common stock issued for settlement of convertible debt $
